DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 06/27/2022 on has been entered.
 
Status of Claims
Claims 2, 4,5 are cancelled.  Claims 1, 3, 6, 7, 8, 9, 10, 11, 12 and 15 are newly amended.  Claims 1, 3, 6-17 are pending in this application and examined in this Office Action.

Status of Rejections
Applicant’s amendments to the claims necessitated the new grounds of rejection.  Arguments remaining pertinent are addressed at the end of the Office Action.

1.	The rejection of claims 1-3, 6 and 8 under 35 U.S.C. 101 as being directed to non-statutory subject matter is withdrawn in view of the amendments to the claims and recast below.
2.	The rejection of claims 1-3, 6-17 under 35 U.S.C. 103 as being unpatentable over Egusa (US 20140356336) [Egusa] in view of Kroemer (US 2016/0250249) (Kroemer) and Zhang et al (“Metabolic Regulation in Pluripotent Stem Cells during Reprogramming and Self-Renewal,” Cell Stem Cell 11 (2012)) (Zhang) and the product profile sheet for alpha-MEM (alpha-minimal essential medium) is withdrawn in view of the amendments to the claims and recast below.

Claim interpretation:  Claim 1 previously recited “a pluripotent stem cell removing agent.”  Claim 1 is newly amended to recite “a differentiated cell purifying and refining agent.”  
Claim interpretation claim 1:  the phrase “cell purifying and refining agent” is interpreted to mean an agent which induces cell death [0124], [0130] or removal [0141] or suppression of cell proliferation [0138]  of undifferentiated stem cells per applicant’s specification.  Removal of undifferentiated cells using the agent leaves the differentiated cells.

New Grounds of Rejection

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 8, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corominas-Faja  (“Chemical inhibition of acetyl-CoA carboxylase suppresses self-renewal growth of cancer stem cells,” Oncotarget, Vol. 5, No. 18 2014) (Corominas-Faja).  This rejection addresses the claim element “fatty acid synthesis inhibitor” of claim 1.
Corominas-Faja discloses (abstract) soraphen A, an antifungal polyketide, can block fatty acid synthesis (the claimed “fatty acid synthesis inhibitor which inhibits fatty acid synthesis;” claim 1, parts 1 and  2) by inhibiting acetyl-CoA carboxylase (ACACA). Because soraphen A blocks the ACC (acetyl-CoA carboxylase), soraphen A meets the claimed “agent targeting a factor selected from the group consisting of an acetyl-CoA carboxylase;” claim 1, part 4.  Corominas-Faja discloses (title) that in addition to suppression of self-renewal growth of cancer stem cells (and therefore present in the claimed “culture medium;” claim 8) (the claimed “pharmaceutical composition….comprising the differentiated cell purifying and refining agent;” claim 15), soraphen also inhibited the ACACA activity in induced pluripotent stem cells (page 2, left column, middle paragraph), thus disclosing the claimed “differentiated cell purifying and refining agent.”  
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  MPEP 2112.01 
From the standpoint of patent law, a compound and all its properties are inseparable. MPEP 2141.02

2.	Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kroemer (US 2016/0250249) (Kroemer).  This rejection addresses the claim element “fatty acid utilization inhibitor.” 
Kroemer discloses a method of modulation of diseases such as cancer [0006] through autophagy. Kroemer discloses [0040] autophagy represents a tumor suppressor mechanism in tumor initiation, and that acetyl CoA (AcCoA) depleting agents may represent a valid strategy for prevention of cancer.  Kroemer discloses the AcCoA depleting agent can be an inhibitor of carnitine palmitoytranferase-1 (CTP) [0018], [0096] (the claimed “wherein the fatty acid utilization inhibitor inhibits fatty acid utilization by targeting carnitine palmitoyltransferase 1;” claim 1, part 5) such as perhexiline [0018] (claim 7) (the claimed “fatty acid utilization inhibitor;” claim 1, part 2) which inhibits fatty acid utilization by targeting the claimed “carnitine palmitoytranferase-1 (CTP)” [0018], [0096].
Kroemer discloses that in one embodiment, the AcCoA depleting agent (the claimed “differentiated cell purifying and refining agent”) can be SB-204990 (the claimed “one or more …SB204990;” claim 7).
Because perhexiline is an agent which targets carnitine palmitoyltransferase 1, perhexiline is inherently a “differentiated cell purifying and refining agent.”  
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  MPEP 2112.01
From the standpoint of patent law, a compound and all its properties are inseparable. MPEP 2141.02

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 6, 8, 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed “agents” are directed to natural products, as discussed below.

Broadest reasonable interpretation
Claim 1 recites: 
A differentiated cell purifying and refining agent, comprising:
at least one agent selected from the group consisting of a fatty acid synthesis inhibitor, and a fatty acid utilization inhibitor,
wherein the differentiated cell is derived from a pluripotent stem cell,
wherein the fatty acid synthesis inhibitor inhibits fatty acid synthesis by targeting a factor selected from the group consisting of a fatty acid synthase, an acetyl-CoA carboxylase, and a malonyl-CoA decarboxylase, and
wherein the fatty acid utilization inhibitor inhibits fatty acid utilization by targeting carnitine palmitoyltransferase 1.

Claim 1 is directed to an “agent.”  The phrase “differentiated cell purifying and refining” in the preamble constitutes intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use then it meets the claim.  MPEP 7.37.09
The agent is a fatty acid synthesis inhibitor or a fatty acid utilization inhibitor. The fatty acid synthesis inhibitor is further specified as a “fatty acid synthesis inhibitor which targets a factor selected from the group consisting of a fatty acid synthase, an acetyl-CoA carboxylase, and a malonyl-CoA decarboxylase.” The fatty acid utilization inhibitor is further specified as “inhibiting fatty acid utilization by targeting carnitine palmitoyltransferase 1.”

A.	(The fatty acid synthesis inhibitor): As recited in claim 1, no structural characteristics are identified and therefore the characteristics of the inhibitors are not markedly different from the product's naturally occurring counterpart in its natural state. The claimed inhibitors are described by function only and compounds having that function are compounds taught in the art for the same purpose. In each case, each inhibitor is found naturally occurring in nature, as discussed, below. The claimed genera embrace naturally occurring products as shown by the references.

For example, the claimed fatty acid synthesis inhibitor which inhibits fatty acid synthesis by targeting at least one factor selected from the group consisting of a fatty acid synthase, an acetyl-CoA carboxylase, and a malony- CoA decarboxvlase is taught by the prior art document Beckers et al., “Chemical Inhibition of Acetyl-CoA Carboxylase Induces Growth Arrest and Cytotoxicity Selectively in Cancer Cells.”  Beckers discloses the potent ACC (acetyl-CoA carboxylase) inhibitor soraphen A, a macrocyclic polyketide from myxobacteria, can block fatty acid synthesis and stimulate fatty acid oxidation in LNCaP and PC-3M prostate cancer cells. As a result, the phospholipid content of cancer cells decreased, and the tumor cells stopped proliferating and ultimately died. Soraphen A is inherently a differentiated cell purifying and refining agent. 
Because the claimed genus of fatty acid synthesis inhibitors (acetyl-CoA carboxylase inhibitors) embraces the naturally occurring product soraphen A, it does not satisfy the criteria for subject matter eligibility for the following reasons.

Under Step 1 of the subject matter eligibility test for products and processes, it must be determined if the claim is to a process, machine, manufacture or a composition of matter. In the instant case, claim 1 is directed to a composition of matter (the claimed ACC inhibitor (soraphen A)). The claim is therefore directed to a statutory category, a product.

Under Revised Step 2A of the analysis (determining the Judicial Exceptions), it must be determined if the claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. In the instant case, soraphen A (an ACC inhibitor) is a naturally occurring product disclosed by Beckers as being a macrocyclic polyketide from myxobacteria. Because the inhibitor is product of nature it falls within a judicial exception.

Under Prong 2A of the analysis, it must be determined whether the claim recites additional elements that amount to significantly more than the judicial exception. In the instant case, the claim fails to recite any additional elements that integrate the judicial exception (the naturally occurring inhibitor) into a practical application, and therefore the claim remains directed to a judicial exception invoking further analysis under step 2B.

Under Step 2B, it must be determined if the claim recites additional elements that amount to significantly more than the judicial exception. in the instant case, claim 1 fails to recite any additional elements that amount to significantly more than the judicial exception. Therefore, the claim as a whale does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and is not eligible, thus concluding the eligibility analysis.

B.	(The fatty acid utilization inhibitor):  In the instant case, the fatty acid utilization inhibitor, is a naturally occurring product having that property taught by the document Qu et al (“Fatty acid oxidation and carnitine palmitoyltransferase 1: emerging therapeutic targets in cancer,”  Cell Death and Disease 7 (2016) (Qu).  Qu discloses the compound malonyl-CoA directly inhibits carnitine palmitoyltransferase 1 (Figure 2). Malonyl CoA as shown is a naturally occurring product which inhibits fatty acid utilization by targeting a carnitine palmitoyltransferase 1. Qu therefore discloses a naturally occurring fatty acid utilization inhibitor which targets a carnitine palmitoyltransferase 1 and which would inherently be a differentiated cell purifying and refining agent.

The claimed genus of fatty acid utilization inhibitors embraces Malonyl-CoA-and therefore does not satisfy the criteria for subject matter eligibility for the following reasons.

Under Step 1 of the subject matter eligibility test for products and processes, it must be determined if the claim is to a process, machine, manufacture or a composition of matter. In the instant case, claim 1 is directed to a composition of matter the claimed fatty acid utilization inhibitor. The claim is therefore directed to a statutory category, a product.

Under Revised Step 2A of the analysis (determining the Judicial Exceptions), it must be determined if the claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. In the instant case, malonyl-CoA (a fatty acid utilization inhibitor) is a naturally occurring product disclosed by Qu as directly inhibiting carnitine palmitoyltransferase 1 (Figure 2), thus being a naturally occurring product which inhibits fatty acid utilization by targeting a carnitine palmitoyltransferase 1. Because the inhibitor malonyl CoA is product of nature it falls within a judicial exception.

Under Prong 2A of the analysis, it must be determined whether the claim recites additional elements that amount to significantly more than the judicial exception. In the instant case, the claim fails to recite any additional elements that integrate the judicial exception (the naturally occurring inhibitor) into a practical application, and therefore the claim is directed to a judicial exception invoking further analysis under step 2B.

Under Step 2B, it must be determined if the claim recites additional elements that amount to significantly more than the judicial exception. In the instant case, claim 1 fails to recite any additional elements that amount to significantly more than the judicial exception. Therefore, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and is not eligible, thus concluding the eligibility analysis.

Regarding dependent claims 3, 6, 8 and 15-17, the claims encompass nothing more than the “differentiated cell purifying and refining agent.”  Therefore, the claims as a whole do not amount to significantly more than the exception itself (there is no inventive concept in the claims) and are not eligible, thus concluding the eligibility analysis.  
Regarding claim 6, directed to the product of claim 1 and including at least one of glucose, glutamine and methionine, glucose, glutamine and methionine are also naturally occurring compounds and as a whole do not amount to significantly more than the exception itself. 
Claims 15-17, directed to a pharmaceutical composition, recite an intended use and only requires the presence of the agent.   Claims 15-17 as a whole do not amount to significantly more than the exception itself (there is no inventive concept in the claims) and are not eligible, thus concluding the eligibility analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Egusa (US 20140356336) [Egusa] in view of Corominas-Faja et al (“Chemical inhibition of acetyl-CoA carboxylase suppresses self-renewal growth of cancer stem cells,” Oncotarget  Vol. 5, No. 18 2014) (Corominas-Faja), Kroemer (US 2016/0250249) (above) and Zhang (above).  The product profile sheet for alpha-MEM (alpha-minimal essential medium) (above) is provided to show the components of the alpha-MEM medium.

Egusa discloses statins (the newly claimed “differentiated cell purifying and refining agent”) induce apoptosis selectively in undifferentiated stem cells [0173].
Egusa discloses that in using a statin and a differentiation inducer together in culture, iPS cells (the claimed “pluripotent stem cells;” claim 1, part 3) are differentiated into target differentiated cells (the claimed “differentiated target cell;” claim 1, part 3), while the tumorigenesis of the undifferentiated iPS cells is suppressed [0007].
Regarding claim 6, Egusa discloses the osteoblast differentiation medium is alpha- MEM. The product profile sheet for alpha-MEM medium discloses the media contains methionine and glucose. Egusa therefore discloses the claimed “differentiated cell purifying and refining agent further comprising glucose and methionine.”
Regarding claim 8, Egusa discloses [0134] a method of culturing iPS cells in a culture medium containing a statin (thereby disclosing the claimed “a culture medium comprising differentiated cell purifying and refining agent agent”).
Regarding claim 9, Egusa discloses a culture method comprising [0200] iPS cells (the claimed “pluripotent stem cells”) cultured in the presence of differentiation medium containing statins.  Because the culture contains both undifferentiated iPS cells (the claimed “pluripotent stem cells”) and differentiated iPS cells [0202], Egusa discloses the claimed “culturing a cell mixture that contains pluripotent stem cells and a differentiated cell in the presence of a differentiated cell purifying and refining agent.”
Regarding claim 10, Egusa discloses the undifferentiated stem cell is an iPS cell [0200]. 
Regarding claims 11, 14, and 17, Egusa discloses that in using a statin and a differentiation inducer together in culture, iPS cells (the claimed pluripotent stem cells) are differentiated into target differentiated cells, while the tumorigenesis of the undifferentiated iPS cells (the claimed pluripotent stem cells) is suppressed [0007]. Egusa further discloses [0145] there are no particular limits on the differentiated cells to which the differentiation induction method of the invention is applied, such as myocardial cells. Egusa states the differentiated cell is a myocardial cell, and therefore discloses the claimed “differentiated cell is a cardio myocyte.
It would have been obvious to one of ordinary skill to modify the method of Egusa above by inducing production of myo-cardiocytes from IPS cells as suggested therein in order to obtain a population of differentiated cells suitable for transplantation, which are nontumorigenic and therefore would address the need for such cells in regenerative medicine [0006]. One of ordinary skill would have been motivated to induce myocardiocytes from iPS cells as suggested by Egusa [0003] because the iPS cells can be obtained from the tissue of the patient requiring treatment, thus eliminating the risk of immune rejection.

Regarding claims 12 and 13, Egusa discloses transplantation of iPS cells (the claimed “wherein the pluripotent stem cell is an induced pluripotent stem cell;” claim 13) which had been prepared by induction in osteoblast culture medium (the claimed “inducing a desired differentiated cell from a pluripotent stem cell;” claim 12, part (i)) comprising simvastatin and that no tumor formation from the cell grafts were observed [0195], thereby disclosing the claimed “production method of cells for transplantation” by inducing the desired differentiation of pluripotent stem cells and culturing the cell mix in the presence of the claimed “differentiated cell purifying and refining agent” (the statin) (claim 12, part (ii)).
Regarding claims 15 and 16, Egusa discloses [0193] that when iPS cells (the claimed “induced pluripotent stem cells”) were subjected to 50 days of osteoblast differentiation induction to induce differentiation and then transplanted, formation of bone tissue was observed around the graft (FIG. 1D) and the tumor tended to be smaller (FIG. 1C). Egusa discloses that it was shown that tumor formation could not be avoided even when differentiation induction was performed for 50 days. Egusa therefore discloses a “pharmaceutical composition for treating a disease caused by proliferation of a pluripotent stem cell in a subject into which a cell mixture comprising a differentiated cell induced from the pluripotent stem cell had been transplanted.”
Egusa then discloses [0195] that when (the claimed “induced pluripotent stem cell”) iPS cells (claim 16) were transplanted after being induced to differentiate for 30, 40 and 50 days in osteoblast differentiation- inducing medium containing simvastatin, and the mice reared for 28 days, no tumor formation from the cell grafts was observed (thereby disclosing the claimed “pharmaceutical composition for preventing a disease caused by proliferation of a pluripotent stem cell in a subject...”). The differentiation medium comprising simvastatin meets the claim element of a “pharmaceutical composition for treating or preventing a disease caused by proliferation of a pluripotent stem cell”).
Egusa differs from the claims in that the document fails to disclose a differentiated cell purifying and refining agent which is a fatty acid synthesis inhibitor  	(first issue) which inhibits fatty acid synthesis by targeting a factor selected from the group consisting of a fatty acid synthase, an acetyl-CoA carboxylase, and a malonyl-CoA decarboxylase, or 
(second issue) a fatty acid utilization inhibitor which inhibits fatty acid utilization by targeting carnitine palmitoyltransferase I. However,  Corominas-Faja, Kroemer and Zhang cure the deficiency.

A.	First issue (a fatty acid synthesis inhibitor  which inhibits fatty acid synthesis by targeting a factor selected from the group consisting of a fatty acid synthase, an acetyl-CoA carboxylase, and a malonyl-CoA decarboxylase):
  Corominas-Faja discloses (abstract) soraphen A, an antifungal polyketide, can block fatty acid synthesis (the claimed “fatty acid synthesis inhibitor which inhibits fatty acid synthesis;” claim 1, part 2) by inhibiting acetyl-CoA carboxylase (ACACA). Because soraphen A blocks the ACACA (acetyl-CoA carboxylase), soraphen meets the claimed “targeting a factor selected from the group consisting of an acetyl-CoA carboxylase;” claim 1, part 4.  Corominas-Faja discloses (title) that in addition to suppression of self-renewal growth of cancer stem cells, soraphen also inhibited the ACACA activity in induced pluripotent stem cells (page 2, left column, middle paragraph) (the claimed “wherein the differentiated cells is derived from a pluripotent stem cell;” claim 1, part 3), thus disclosing the claimed “differentiated cell purifying and refining agent” (claim1, part 1). 
Zhang discloses methods for improving the safety of iPS cell transplantation (title).  Zhang discloses a crucial hurdle for therapeutic application of iPS cells or iPS derivatives is their potential to form tumors in vivo (page 1, left column, bottom paragraph).  Zhang discloses that to achieve tumor-free iPS cell treatments, methods are needed to enrich and purify stem cell- derived cells for transplantation (page 1, right column, top paragraph) and elimination of undifferentiated stem cells is a strategy to achieve tumor free iPS cell treatments (page 5, right column, bottom paragraph).

It would have been obvious to one of ordinary skill to modify the method of Egusa using a statin by substituting the Corominas-Faja fatty acid synthesis inhibitor soraphen A which targets acetyl-CoA carboxylase to remove pluripotent stem cells from a differentiated cell population as suggested by Egusa in view the teachings of Corominas-Faja that soraphen A inhibited the ACACA activity in induced pluripotent stem cells  (page 2, left column, middle paragraph), Egusa that removal of undifferentiated cells from a population of differentiated cells reduced or prevented the occurrence of tumor formation from the cell grafts and Zhang that elimination of undifferentiated stem cells is a strategy to achieve tumor free iPS cell treatments.
 One of ordinary skill would have had a reasonable expectation of success in removing pluripotent stem cells with a fatty acid synthesis inhibitor in view of the teachings of Corominas-Faja  that soraphen A soraphen inhibited the ACACA activity in induced pluripotent stem cells (page 2, left column, middle paragraph).
One of ordinary skill would have been motivated to remove undifferentiated cells from a cell graft in view of the teachings of Egusa that removal of undifferentiated cells from a population of differentiated cells reduced or prevented the occurrence of tumor formation from the cell grafts and Zhang that elimination of undifferentiated stem cells is a strategy to achieve tumor free iPS cell treatments.

B.	Second issue (a fatty acid utilization inhibitor which inhibits fatty acid utilization by targeting carnitine palmitoyltransferase I) 
Kroemer discloses a method of modulation of diseases such as cancer [0006] through autophagy. Kroemer discloses [0040] autophagy represents a tumor suppressor mechanism in tumor initiation, and that acetyl CoA (AcCoA) depleting agents may represent a valid strategy for prevention of cancer. Kroemer discloses methods of inducing autophagy comprising administering an amount of at least one AcCoA depleting agent [0010], [0043] and that AcCoA depletion is sufficient to induce autophagy [0190]. Kroemer discloses the AcCoA depleting agent can be an inhibitor of carnitine palmitoytranferase-1 (CTP) [0018], [0096(the claimed “wherein the fatty acid utilization inhibitor inhibits fatty acid utilization by targeting carnitine palmitoyltransferase 1;” claim 1, part 5] such as perhexiline [0018] (claim 7) ( the claimed “fatty acid utilization inhibitor;” claim 1, part 2) which inhibits fatty acid utilization by targeting the claimed “carnitine palmitoytranferase-1 (CTP)” [0018], [0096].
Kroemer discloses [0106] that in one embodiment, the AcCoA depleting agent (the claimed “differentiated cell purifying and refining agent”) can be SB-204990 (the claimed “one or more …SB204990;” claim 7).
Regarding claim 3, Kroemer discloses the inhibitors can be administered to cells [0009] or subjects [0091], [0092] at 0.0001 to 1.0 milligram or even about 10 milligrams per dose. It would have been obvious to one of ordinary skill to administer that amount of inhibitor which resulted in optimal tumor inhibition. The choice of amount to administer is within the purview of one of ordinary skill in the art.

It would have been obvious to one of ordinary skill to modify the method of Egusa using a statin by substituting a fatty acid utilization inhibitor (perhexiline which targets carnitine palmitoyltransferase I) as suggested by Kroemer to remove pluripotent stem cells from a differentiated cell population in view the teachings of Kroemer that [0040] acetyl CoA (AcCoA) depleting agents can be administered to subjects selected for therapy [0010] and the teachings of Egusa that removal of undifferentiated cells from a population of differentiated cells reduced or prevented the occurrence of tumor formation from the cell grafts.
 One of ordinary skill would have had a reasonable expectation of success in removing pluripotent stem cells with a fatty acid utilization inhibitor (perhexiline or SB204990) in view of the teachings of Kroemer showing successful induction of autophagy by depletion of ACCoA [0191] [0192] (perhexiline inhibition of carnitine palmitoyotransferase-1).
One of ordinary skill would have been motivated to remove undifferentiated cells from a cell graft in view of the teachings of Egusa that removal of undifferentiated cells from a population of differentiated cells reduced or prevented the occurrence of tumor formation from the cell grafts and Zhang that elimination of undifferentiated stem cells is a strategy to achieve tumor free iPS cell treatments.

Response to Arguments
Applicant arguments, filed 06/27/2022, have been considered but not found persuasive.
	Arguments regarding the 35 USC 101 rejection
1.	Applicants argue (page 2, second full paragraph) 
Furthermore, Applicant respectfully disagrees with the Office Action’s allegation that pluripotent stem cells include tumorigenic cells and cancer cells, or that the “pluripotent stem cell removing agents” would apply to the cell types considered to be within Applicant’s description of “undifferentiated stem cells.”   Specifically, Applicant asserts that tumorigenic and cancer cells do not have pluripotency because these types of cells generate only tumor cells and cancer cells, and do not differentiate into all the various kinds of cells that pluripotent cells can generate. Accordingly, the present claims, that recite pluripotent stem cells do not include tumorigenic cells and cancer cells.

In reply and contrary to the arguments, the argument is moot in view of the amendments to the claims, deleting the phrase “pluripotent stem cell” and specifically claiming “differentiated cells derived from pluripotent stem cells.”

2. 	Applicants argue (page 2, third paragraph)
Furthermore, the expression level of fatty acid synthase in differentiated cells derived from pluripotent stem cells is significantly lower as compared to pluripotent stem cells themselves (See specification as filed at Example 7 and paragraph [0131].) Thus, when the agent of claim 1 is added in culture containing pluripotent stem cells and differentiated cells derived from pluripotent stem cells, the differentiated cells are purified and refined due to the death of only the pluripotent stem cells.

In reply, the ability of the ACCoA inhibitor to inhibit acetyl-CoA carboxylase is an inherent property of the inhibitor molecule.  The inhibitor would inhibit ACCoA to an extent dependent upon the expression level of the fatty acid synthase in any cell type and is not unique to a composition comprising differentiated cells and pluripotent stem cells.  Applicants are arguing the intended use of the ACCoa inhibitor and the arguments are not commensurate with the scope of the claim, which is directed to the agent. 

3.	Applicants argue (page 2, bottom paragraph) that 
Applicant respectfully disagrees that Beckers teaches a natural product that meets the limitations of the claims. Beckers discloses that the potent ACC (acetyl-CoA carboxylase) inhibitor soraphen A can block fatty acid synthesis and stimulate fatty acid oxidation in LNCaP and PC-3M prostate cancer cells, and as a result, the phospholipid content of cancer cells decreases, and the tumor cells stop proliferating and ultimately die (See Beckers at Abstract). Thus, Beckers discloses an effect on only cancer cells, and fails to disclose a natural product that is a differentiated cell purifying and refining agent, wherein the differentiated cell is derived from pluripotent stem cells.

In reply and contrary to the arguments, the Beckers product, an ACC (acetyl-CoA carboxylase) inhibitor (soraphen A) meets the claim 1 claim elements. Claim 1 is directed to an agent and the recited “differentiated cell purifying and refining” language is directed to an intended use of that agent.  Applicants are arguing the intended use of the ACCoa inhibitor and the arguments are not commensurate with the scope of the claim, which is directed to the agent. 

4.	Applicants argue (page 3, first paragraph)
Likewise, Applicant respectfully disagrees that Qu teaches a natural product that meets the limitations of the claims. Qu discloses that the compound malonyl-CoA directly inhibits carnitine palmitoyltransferase I, and that carnitine palmitoyl transferase I is a pivotal mediator in cancer metabolic mechanism (See Qu at Abstract). However, Qu fails to disclose that malonyl- CoA can purify and refine differentiated cells derived from pluripotent stem cells from a culture containing pluripotent stem cells and differentiated cells derived from pluripotent stem cells. Thus, Qu fails to disclose a differentiated cell purifying and refining agent, as presently claimed.

In reply and contrary to the arguments, the fatty acid utilization inhibitor is known in the art and used for its known and intended purpose.  Claim 1 is directed to an agent and the recited “differentiated cell purifying and refining” language is directed to an intended use of that agent.  Applicants are arguing the intended use of the fatty acid utilization inhibitor (malonyl-CoA)  which targets carnitine palmitoyltransferase I and the arguments are not commensurate with the scope of the claim, which is directed to the agent. 
The rejection under 35 USC 101 is maintained because the claims are directed to products naturally occurring in nature.  

Arguments regarding the 35 USC 103 rejection

5.	Applicants argue (page 4, paragraph 3)
Applicant respectfully submits that neither Egusa nor Kroemer teach or suggest the differentiated cell purifying and refining agent of the present claims.

Egusa teaches a method of suppressing tumorigenesis in iPS cells by the addition of statin. However, Egusa fails to teach any fatty acid synthesis inhibitors and fatty acid utilization inhibitors.

Kroemer discloses that autophagy represents a tumor suppressor mechanism and that acetyl CoA (AcCoA) depleting agents may represent a valid strategy for prevention of cancer. Kroemer further discloses that the AcCoA depleting agent can be an inhibitor of carnitine palmitoyltransferase-1 (CTP), such as perhexiline. Kroemer also discloses that the AcCCoA depleting agent may be an inhibitor of ATP-citrate lyase (aCLY). However, Kroemer fails to disclose that the AcCoA depleting agent induces the death of pluripotent stem cells.

As described above, cancer cells and tumor cells are not pluripotent stem cells because they do not have pluripotency. The instant claims (or, for that matter, the specification) do not include tumor cells and cancer cells in the genus of pluripotent stem cells. Accordingly, there is no evidence that the AcCoA depleting agent of Kroemer induces the death of pluripotent stem cells. Therefore, the AcCoA depleting agent of Kroemer fails to teach the differentiated cell purifying and refining agent of the present claims.

In reply and contrary to the arguments, no claim claims death of pluripotent stem cells.  As discussed above, the phrase “cell purifying and refining agent” is interpreted to mean an agent which induces cell death [0124], [0130] or removal [0141] or suppression of cell proliferation [0138]  of undifferentiated stem cells per applicant’s specification.  Removal of undifferentiated cells can mean death or removal or suppression of cell proliferation using the agent which leaves the differentiated cells.
Applicants are arguing the references individually and not the combination as written.
Corominas-Faja discloses (abstract) soraphen A, an antifungal polyketide, can block fatty acid synthesis by inhibiting acetyl-CoA carboxylase (ACACA). Corominas-Faja discloses (title) that in addition to suppression of self-renewal growth of cancer stem cells, soraphen also inhibited the ACACA activity in induced pluripotent stem cells (page 2, left column, middle paragraph).  Sorophen A therefore is a differentiated cell purifying and refining agent. Corominas-Faja makes clear that inhibition of the ACACA in both cancer cells and induced pluripotent stem cells causes suppressed or inhibited growth. One of ordinary skill would have had the reasonable expectation that other agents interfering with fatty acid utilization or fatty acid synthesis would inhibit the growth of cancer cells and pluripotent stem cells. 

6.	Applicants argue (page 5, second paragraph) 
Furthermore, the fatty acid synthesis pathway in which FASN, ACC and MCD are involved is completely different from the cholesterol synthesis pathway inhibited by statin, as disclosed in Egusa (See Figure 9 of the specification as filed.) Although both pathways include AcCoA, the downstream end product of AcCoA is totally different. Accordingly, based on the teachings of Egusa regarding inhibiting cholesterol synthesis, a skilled person would not have a reasonable expectation of success in selecting for differentiated cells using a fatty acid synthesis inhibitor.

In reply, Applicants are arguing the references individually and not the combination as written. Egusa is cited for disclosing that in using a statin and a differentiation inducer together in culture, iPS cells (the claimed pluripotent stem cells) are differentiated into target differentiated cells, while the tumorigenesis of the undifferentiated iPS cells (the claimed pluripotent stem cells) is suppressed [0007]. 	Corominas-Faja is cited for teaching that soraphen A soraphen inhibited the ACACA activity in induced pluripotent stem cells (page 2, left column, middle paragraph).
Kroemer is cited for disclosing the AcCoA depleting agent can be an inhibitor of carnitine palmitoytranferase-1 (CTP) [0018], [0096] (the claimed “wherein the fatty acid utilization inhibitor inhibits fatty acid utilization by targeting carnitine palmitoyltransferase 1) such as perhexiline [0018] (the claimed “fatty acid utilization inhibitor” which inhibits fatty acid utilization by targeting the claimed “carnitine palmitoytranferase-1 (CTP)”) [0018], [0096].
One of ordinary skill would have been motivated to remove undifferentiated cells from a cell graft in view of the teachings of Egusa that removal of undifferentiated cells from a population of differentiated cells reduced or prevented the occurrence of tumor formation from the cell grafts and Zhang that elimination of undifferentiated stem cells is a strategy to achieve tumor free iPS cell treatments.

7.	Applicants argue (page 5, third paragraph)
Likewise, regarding the claimed CTP1 inhibitor, CPT] is involved in the transportation of fatty acid into the mitochondria and does not directly catalyze the synthesis of AcCoA (See specification as filed at Figure 1.) Accordingly, based on the disclosure of Egusa, one of ordinary skill in the art would not have a reasonable expectation of success in purifying and refining differentiated cells derived from pluripotent stem cells with a CPT1 inhibitor.

In reply and contrary to the arguments, Kroemer, not Egusa, is cited for disclosing AcCoA depleting agents.  Kroemer discloses the AcCoA depleting agent can be an inhibitor of carnitine palmitoytranferase-1 (CTP) [0018], [0096] such as perhexiline [0018] which inhibits fatty acid utilization by targeting the claimed “carnitine palmitoytranferase-1 (CTP)” [0018], [0096]. Kroemer discloses [0106] that in one embodiment, the AcCoA depleting agent can be SB-204990.   As noted above, purifying and refining differentiated cells is accomplished by removal or suppression of pluripotent stem cells.

7.	Applicants argue (page 5, paragraph 4)
Additionally, Zhang fails to cure the deficiencies of Egusa and Kroemer. Zhang teaches that pluripotent stem cells have unique energetic and biosynthetic demands compared with larger, differentiated cells. Even so, Zhang fails to provide a teaching for a skilled person to arrive at the specific fatty acid synthesis inhibitors and fatty acid utilization inhibitors of the present claims, let alone to purify and refine differentiated cells.

In reply, Zhang is cited for disclosing methods for improving the safety of iPS cell transplantation (title).  Zhang discloses a crucial hurdle for therapeutic application of iPS cells or iPS derivatives is their potential to form tumors in vivo (page 1, left column, bottom paragraph).  Zhang discloses that to achieve tumor-free iPS cell treatments, methods are needed to enrich and purify stem cell- derived cells for transplantation (page 1, right column, top paragraph) and elimination of undifferentiated stem cells is a strategy to achieve tumor free iPS cell treatments (page 5, right column, bottom paragraph).  
Corominas-Faja and Kroemer are cited for teaching methods agents for suppressing or eliminating undifferentiated stem cells. 

8.	Arguments concerning citrate lyase (page 5, top paragraph) are moot as citrate lyase is no longer claimed or the subject of an art rejection. The Sunami document is noted. 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/           Primary Examiner, Art Unit 1632